DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
Applicant argues cited references fail to teach limitations of a plurality of content frames with a degree of similarity. The examiner respectfully disagrees. The reference teaches monitoring engine 2610 may be configured to generate a visual representation or transformation of captured data that may include, for example, a mosaic view 2708 that shows simultaneous thumbnail views from multiple probes 2602. Alternatively mosaic view 2708 may show sequential thumbnails from a single probe 2602. Visual representation may thus provide a graphical representation of the foregoing data including baseband video and audio levels, metrics/statistics, with alarming at minimum and maximum thresholds, video frame statistics, reports, logs with time stamps and/or marked with comments, and thumbnails such as to verify content. Once this stream has been captured, probe 2602 may inspect the stream to generate the various metrics/functions described herein. This inspection may be accomplished using substantially any conventional video detection approach, such as comparing the pixels of adjacent thumbnails to determine the number of pixel changes therebetween (Para. 0207-208). Thus, combination meets claimed limitations. 
Applicant has failed to seasonably challenge the Examiner's assertions of well known subject matter in the previous Office action(s) pursuant to the requirements set forth under MPEP §2144.03.  A "seasonable challenge" is an explicit demand for evidence set forth by Applicant in the next response.  Accordingly, the claim limitations the Examiner considered as "well known" in the first Office action are now established as admitted prior art of record for the course of the prosecution.  See In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al (US PG Pub No. 2019/0082339), in view of Dachiraju et al (US PG Pub No. 2016/0066002).
Regarding claim 1, Dion et al teaches a method (Abstract) comprising: 
for each of a plurality of computing devices, determining, based on one or more indications received from the computing device (Figure 1; Para. 0129, 0213), that the computing device outputted a plurality of content frames with a degree of similarity that satisfies a first threshold (Para. 0115, 0213); 
determining that the plurality of computing devices outputted the plurality of content frames correctly (Para. 0128-129, 0197, 0224); and 
outputting one or more signals that indicate correct outputting of the plurality of content frames by the plurality of computing devices (Para. 0223-0224). The reference is unclear with respect to based on the quantity of the plurality of computing devices satisfying a second threshold. 
In similar field of endeavor, Dachiraju et al teaches based on a quantity of the plurality of computing devices satisfying a second threshold (Figures 4; Para. 0032-33). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily setting limit(s) to identify an event(s) to resolve necessary issue(s).   
Claim 2 is rejected wherein the one or more indications, received from each of the plurality of computing devices, indicate that displays of at least a portion of the plurality of content frames are unchanging (Dion: Para. 0205, 0209). 
Regarding claim 3, Dion and Dachiraju, the combination teaches limitations discussed with respect to claim 1. The combination is unclear with respect to wherein the plurality of content frames are frames of a still advertisement, a splash screen, an emergency alert, or an intentionally static content item. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing limitations of the content item is a still advertisement, a splash screen, an emergency alert, or an intentionally static content item before the effectively filing date of the claimed invention for the common knowledge purpose of allowing users enough time to capture desire information.
Claim 4 is rejected wherein determining that timestamps associated with the one or more indications, received from the plurality of computing devices, are within a predetermined time range (Dion: Para. 0200-201; Dachiraju: Figure 4; Para. 0030).  
Claim 5 is rejected wherein the one or more indications, received from each of the plurality of devices, are error messages associated with the plurality of content frames (Dion: Para. 0029; Dachiraju: Figure 4; Para. 0030).  
Claim 6 is rejected wherein determining that the one or more indications, received from the plurality of computing devices, have degrees of similarity satisfying a third threshold (Dion: Para. 0115, 0213 and Dachiraju: Fig.4; Para. 0030).  
Regarding claim 7, Dion and Dachiraju, the combination teaches limitations discussed with respect to claim 1. The combination is unclear with respect to wherein the one or more indications, received from the plurality of computing devices, comprise hashes of one or more of the plurality of content frames. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the one or more indications, received from the plurality of computing devices, comprise hashes of one or more of the plurality of content frames before the effectively filing date of the claimed invention for the common knowledge purpose of transmitting data faster across network(s).
Regarding claim 8, Dion et al teaches a method (Abstract) comprising:  -33-Attorney Docket No. 007412.04554 
for each of a plurality of computing devices, determining, based on one or more indications received from the computing device, that the computing device outputted a plurality of content frames with a degree of similarity that satisfies a first threshold (Para. 0115, 0213); 
determining that the plurality of computing devices outputted the plurality of content frames incorrectly (Para. 0128-129, 0197, 0224); and 
outputting one or more signals that indicate incorrect outputting of the plurality of content frames by the plurality of computing devices (Para. 0223-0224). The reference is unclear with respect to based on the quantity of the plurality of computing devices not satisfying a second threshold. 
In similar field of endeavor, Dachiraju et al teaches based on a quantity of the plurality of computing devices not satisfying a second threshold (Figures 4; Para. 0032-33). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily setting limit(s) to identify an event(s) to resolve necessary issue(s).   
Claim 9 is rejected wherein one or more the indications , received from each of the plurality of computing devices, indicate that displays of at least a portion of the plurality of content frames are unchanging (Para. 0205, 0209).  
Claim 10 is rejected wherein one or more the indications, received from each of the plurality of computing devices, are error messages associated with the plurality of content frames (Para. 0029).   
Claim 11 is rejected for same reasons as discussed with respect to claim 7.  
Claim 12 is rejected wherein causing, based on the incorrect outputting of the plurality of content frames by the plurality of computing devices, one or more computing devices, of the plurality of computing devices, to perform one of the following: perform a diagnostic testing routine; restart; or increase a buffer size (Fig. 24; Para. 0129, 0186).  
Regarding claim 13, Dion and Dachiraju, the combination is unclear with respect to determining a first version of a content item associated with the plurality of content frames; and causing sending of a second version of the content item to the plurality of computing devices. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by determining a first version of a content item associated with the plurality of content frames; and causing sending of a second version of the content item to the plurality of computing devices before the effectively filing date of the claimed invention for the common knowledge purpose of identifying and providing alternate content to reduce interruption(s). 
Claim 14 is rejected wherein displays of at least a portion of the plurality of content frames are unintentionally static (Dion: Para. 0105).  
Regarding claim 15, Dion et al teaches a method (Abstract) comprising: 
for each of a first plurality of computing devices, determining that first content frames, outputted by the computing devices of the first plurality of computing devices, have a degree of similarity satisfying a first threshold (Figure 1; Para. 0115, 0129, 0213); 
for each of a second plurality of computing devices, determining that second content frames, outputted by the computing device of the second plurality of computing devices, have a degree of similarity satisfying the first threshold (Figure 1; Para. 0115, 0129, 0213); 
determining that the first plurality of computing devices outputted the first content frames correctly(Para. 0128-129, 0197, 0224); 
determining that the second plurality of computing devices outputted the second content frames incorrectly (Para. 0128-129, 0197, 0224); and
outputting one or more first signals that indicate correct outputting of the first content frames and one or more second signals that indicate incorrect outputting of the second content frames (Para. 0223-0224).   
The reference is unclear with respect to based on a quantity of the first plurality of computing devices satisfying a second threshold and based on a quantity of the second plurality of computing devices not satisfying the second threshold. 
In similar field of endeavor, Dachiraju et al teaches based on a quantity of the first plurality of computing devices satisfying a second threshold and based on a quantity of the second plurality of computing devices not satisfying the second threshold (Figures 4; Para. 0032-33). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily setting limit(s) to identify an event(s) to resolve necessary issue(s).   
Claim 16 is rejected for same reasons as discussed with respect to claim 3.
Claim 17 is rejected for same reasons as discussed with respect to claim 4.
Claim 18 is rejected wherein receiving, from the first plurality of computing devices, error messages associated with the first content frames; and receiving, from the second plurality of computing devices, error messages associated with the second content frames (Para. 0029).  
Claim 19 is rejected for same reasons as discussed with respect to claim 12.
Claim 20 is rejected for same reasons as discussed with respect to claim 13.
Regarding claims 21-23, Dion and Dachiraju, the combination teaches the determining that the computing device outputted the plurality of content frames with a degree of similarity that satisfies the first threshold (Dion: Para. 0207-208) comprises 
determining that a distance value, calculated based on values of 5Application No. 16/713,762Docket No.: 007412.04554\USReply to Office Action of November 4, 2021corresponding pixels of the plurality of content frames, is below a predetermined maximum value (Dion: Para. 0207-210).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423